United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1393
                        ___________________________

                                Michael L. Hale, Jr.

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                        Whole Foods Market Group, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: November 30, 2015
                            Filed: December 4, 2015
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Michael Hale, a former employee of Whole Foods Market Group, Inc., appeals
from the final judgment entered after the district court1 adversely granted summary

      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
judgment on his Title VII claims. He also challenges the district court’s denial of a
motion he filed related to a discovery dispute; his motion sought various sanctions
including a finding of civil contempt.

       We first conclude that the district court did not abuse its discretion in denying
the discovery-related motion. See Holmes v. Trinity Health, 729 F.3d 817, 820-21
(8th Cir. 2013) (standard of review for denial of discovery sanctions); Indep. Fed. of
Flight Attendants v. Cooper, 134 F.3d 917, 920 (8th Cir. 1998) (standard of review
for denial of contempt order). We further conclude, upon de novo review, that the
district court’s summary judgment decision was proper. See Brooks v. Roy, 776 F.3d
957, 959-60 (8th Cir. 2015) (standard of review for summary judgment decision);
Barber v. C1 Truck Driver Training, LLC, 656 F.3d 782, 796-97 (8th Cir. 2011) (for
purposes of discrimination claim based on disparate-treatment theory, compared
employees must be similarly situated in all relevant respects); Watson v. CEVA
Logistics U.S., Inc., 619 F.3d 936, 942-43 (8th Cir. 2010) (discussing hostile-work-
environment claims); Logan v. Liberty Healthcare Corp., 416 F.3d 877, 881 (8th Cir.
2005) (discussing retaliation claims); see also Edmund v. MidAmerican Energy Co.,
299 F.3d 679, 685-86 (8th Cir. 2002) (federal court does not sit as super personnel
department reviewing wisdom or fairness of business judgments made by employers,
except to extent those judgments involve intentional discrimination).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-